United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                 August 24, 2006

                                                         Charles R. Fulbruge III
                                                                 Clerk
                           No. 05-31115
                         Summary Calendar



RODERICK PRESIDENT,

                                     Plaintiff-Appellant,

versus

BARON KAYLO; CLYDE BENSON; CAPTAIN VILLEMARETTE;
SERGEANT DESELLE; LIEUTENANT COLONEL TIGNER;
MARCUS BECKHAM; STEVE GAYNARD,

                                     Defendants-Appellees.

                       --------------------
          Appeal from the United States District Court
              for the Western District of Louisiana
                      USDC No. 1:01-CV-2613
                       --------------------

Before DAVIS, BARKSDALE, and BENAVIDES, Circuit Judges.

PER CURIAM:*

     Roderick President, Louisiana state prisoner # 384264,

proceeding pro se, moves for leave to proceed in forma pauperis

(IFP) in an appeal of the district court’s final judgment that

dismissed his 42 U.S.C. § 1983 complaint.   President’s IFP motion

is a challenge to the magistrate judge’s certification that his

appeal is not taken in good faith.    See Baugh v. Taylor, 117 F.3d
197, 202 (5th Cir. 1997).


     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                            No. 05-31115
                                 -2-

     President’s change in custodial status, as alleged in his

complaint, does not affect a protectable liberty interest or

violate his constitutional rights.     See Sandin v. Conner, 515
U.S. 472, 486 (1995).   Further, President did not allege that the

loss of his good time credits pursuant to a disciplinary

proceeding violated the procedural protections provided by Wolff

v. McDonnell, 418 U.S. 539, 556, 564-66 (1974), or allege that he

received any other punishment that would implicate a due process

concern.

     President’s retaliation claims likewise fail because he does

not show that but for his grievance filed in December 2000

regarding the prison’s smoking policy, he would not have been

subject to disciplinary proceedings.     Woods v. Smith, 60 F.3d
1161, 1166 (5th Cir. 1995).

     President has not shown that the district court erred in

certifying that an appeal would not be taken in good faith.     He

has not shown that he will present a nonfrivolous issue on

appeal.    See Howard v. King, 707 F.2d 215, 220 (5th Cir. 1983).

Accordingly, the motion for leave to proceed IFP is DENIED and

the appeal is DISMISSED as frivolous.      See Baugh, 117 F.3d at 202

n.24; 5th Cir. R. 42.2.

     The dismissal of this appeal counts as one strike under 28

U.S.C. § 1915(g).    See Adepegba v. Hammons, 103 F.3d 383, 387

(5th Cir. 1996).    President is CAUTIONED that if he accumulates

three strikes under 28 U.S.C. § 1915(g), he will not be able to
                          No. 05-31115
                               -3-

proceed IFP in any civil action or appeal filed while he is

incarcerated or detained in any facility unless he is under

imminent danger of serious physical injury.   28 U.S.C. § 1915(g).

     IFP MOTION DENIED; APPEAL DISMISSED; SANCTION WARNING

ISSUED.